Citation Nr: 0610977	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  97-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
chest contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1987.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Los 
Angeles, California, Regional Office (RO).  The Board 
remanded the issue of service connection for a low back 
disability to the RO for further development in May 1998.

In May 1998, the Board also issued a decision denying the 
veteran's attempt to reopen a previously denied claim of 
service connection for residuals of a chest contusion, and he 
subsequently appealed to the United States Court of Appeals 
of Veterans Claims (formerly known as the U.S. Court of 
Veterans Appeals) (hereinafter "Court").  The Court granted a 
Joint Motion for Remand in December 1998, and remanded the 
case to the Board for reconsideration based on the recent 
decision of the United States Federal Circuit Court in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Subsequently, in an October 2000 decision, the Board reopened 
the claim for service connection for residuals of a chest 
contusion and denied it on the merits.  The Board's decision 
also denied the veteran's claim for service connection for a 
back disability.

The veteran again appealed to the Court.  The Secretary 
submitted an unopposed Motion for Remand in March 2001, and 
in April 2001, the Court granted the motion and vacated that 
part of the Board's October 2000 decision that denied the 
veteran's claims for service connection for residuals of a 
chest contusion and a low back disability.

In a May 2002 decision, the Board again denied the veteran's 
claims for service connection.  The veteran again appealed to 
the Court.  In March 2003, the Court vacated the Board's May 
2002 decision and remanded the case for reconsideration 
consistent with the Joint Motion for Remand.

In September 2004, the Board remanded the case for additional 
development.  Subsequently, a January 2006 rating action 
continued the prior denials.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is service connected for myofascial pain syndrome 
with headaches and left C8-T1 radiculopathy, and also for 
dorsal scoliosis.  He contends that he has chronic 
disabiliti3es of the low back and residuals of chest 
contusion that should also be service connected.

The veteran was injured in a motor vehicle accident in April 
1982.  Report of examination from a private physician in 
April 1982 indicated complaints of problems with the 
veteran's neck, rib cage and upper- and mid-back.  Diagnoses 
included acute symptomatic, posttraumatic musculotendinous- 
ligamentous injury of the cervical spine; acute symptomatic 
residuals of a contusion of the sternum and the left rib cage 
with current pectoralis myofascitis and continuing sternal 
and left pectoralis pain; and acute symptomatic, 
posttraumatic musculotendinous injury of the thoracic and 
lumbar spine, superimposed on preexisting asymptotic L5 
spondylosis.

Service medical records showed chronic somatic dysfunction 
secondary to the motor vehicle accident trauma.  In February 
1983, X-rays revealed mild compound scoliotic thoracic 
curves.  In May 1983, physical examination revealed that the 
sixth rib on the left was elevated.  The assessment was 
chronic somatic dysfunction of the thoracic cage due to 
elevated sixth rib.

For the remainder of 1983 and into 1984, the veteran was seen 
at sick call for several musculoskeletal complaints which he 
associated with the motor vehicle accident.  In June 1984, he 
was referred to cardiology for evaluation of chest pain. He 
complained of sharp chest pain since the April 1982 accident.  
The impression was myofascial syndrome with chest pain 
secondary to motor vehicle accident.  

In August 1984, a report by a Medical Evaluation Board (MEB) 
of service physicians was prepared.  The MEB report noted 
that extensive diagnostic workup and extensive consultant 
workup failed to reveal any significant discogenic disease in 
the lumbar region.  It was felt that the veteran "suffers 
from a chronic myofascial syndrome".  

On a second service MEB report, dated November 1985, the 
diagnoses were: (1) post concussion syndrome with headaches; 
(2) chronic cervical strain; (3) chronic thoracic strain; (4) 
chronic lumbosacral strain; (5) myofascial syndrome of the 
cervical spine, thoracic spine and lumbosacral spine; and (6) 
occipital neuralgia.  

Report of VA neurological examination conducted in July 1987 
indicated (1) myofascial pain syndrome, by history, involving 
the left anterior chest wall, left anterior and posterior 
neck, left upper extremity, most severely in the distribution 
of C8, by history, with secondary myofascial head pain and 
tertiary common vascular headache; (2) history of left 
lumbosacral discomfort and radiation into the left lower 
extremity, rule out left L4 radiculopathy; (3) congenital 
hyperpigmentation in the left lower extremity in the 
distribution of left L3, L4; (4) left C8,T1 radiculopathy by 
electromyography.  

Report of VA orthopedic examination conducted in October 1987 
noted chronic low back pain with no neurological findings.  
On VA orthopedic examination in July 1989, X-rays of the 
lower lumbar spine revealed spondylolysis.  The diagnoses 
were cervical strain and lumbar disk with spondylolysis at 
L5-S1 with minor scoliotic curve.  Based on the veteran's 
history, the examiner stated that the 1982 car accident had 
aggravated these conditions.

Report of VA examination conducted in September 1996, noted 
complaints of "severe" chest pain, upper and lower back pain 
and headaches.  X-ray of the lung noted paraseptal bullous 
emphysema of the left upper lobe.  On physical examination, 
he was noted to have marked tender left chest wall.  The 
diagnosis was regional pain syndrome.

A November 1998 VA treatment record noted likely 
costochondritis.  A private medical report from H. R. B., 
M.D., dated April 1999, indicated that the veteran was seen 
for current complaint of constant pain of the left chest 
wall.  The veteran indicated that he had suffered an injury 
in April 1982 in a motor vehicle accident.  Dr. B. stated 
that:  His present chest pain is directly related to the 
motor vehicle accident while in the military.  The diagnosis 
was: "Chronic intercostal strain and cartilage tear."

A November 1999 examination and evaluation by a fee-basis 
board eligible neurologist found: "No neuralgic pathology 
identified."  The examiner further commented that "[t]here is 
no evidence that the [veteran] sustained sufficient trauma in 
1982 to produce chronic pain fifteen years later."  She 
further commented that based on examination findings in 1984 
and 1985, as well as recent records, that there were no 
current objective findings to corroborate the veteran's 
subjective complaints of chronic pain.  Specifically, the 
neurologist found "no evidence of any current neuralgic 
pathology related to the back complaints for which the 
veteran was treated during service."

The veteran was also afforded an examination by a fee-basis 
board certified orthopedist in November 1999.  The examiner 
commented that "[t]here is no evidence of any current back 
disability.  The veteran has subjective findings only without 
evidence of any significant objective pathology."  The 
examiner further commented that "there is no evidence of any 
etiological relationship between any current back disability 
and/or back complaints which the veteran was treated for 
during the service, as there is no evidence of any back 
disability at this time."

An April 2003 private treatment record noted the veteran's 
complaints of chest pain secondary to traumatic blunt force 
chest contusion.  The examiner noted that the veteran had 
been injured in a car accident in service in 1982, and 
diagnosed blunt force (traumatic) chronic costochondritis, 
and lumbosacral (traumatic) disc disease with associated 
intermittent left radicular symptoms...motor vehicle accident- 
late effect.

As the record shows evidence of current objective findings 
related to the veteran's back and chest complaints, it is 
necessary for a current VA examination to determine the 
nature and etiology of any such disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
orthopedic and neurological examinations to 
determine the nature and etiology of any 
current low back and chest disabilities.  
All indicated tests and studies should be 
conducted.  The claims folder and this 
REMAND should be made available to the 
examiners for review in conjunction with 
the examination.  In particular, the 
examiners should be requested to review the 
findings of the August 1984 and November 
1985 medical evaluation boards, as well as 
the April 2003 report of Dr. Bass, and the 
reports of the June 1987, July 1989, and 
November 1999 VA examinations.  Following 
completion of the examinations and the 
review of the records, the examiners should 
express their opinions to the following 
questions: 

(1) What are the precise diagnoses of the 
veteran's current back and chest 
disabilities? 

(2) Is there a 50 percent probability or 
greater that any current back and/or chest 
disability is related to the injuries 
and/or back and chest complaints for which 
the veteran was treated during service?  
Please note whether any current diagnosis 
of costochondritis or disc disease may be 
related to the veteran's complaints in 
active service.  

Complete rationale for all opinions 
expressed should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






